Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 19 through page 9, line 8, filed 6 October 2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2005235414 (hereafter JP ‘414) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382).
Claim 1:	JP ‘755 in Figures 1, 2 and 6 disclose a nonaqueous electrolyte secondary battery (lithium-ion secondary battery) comprising: 
a winding type electrode body (4) in which a positive electrode (5) and a negative electrode (6) including a negative electrode active material layer (26) formed on a surface of a belt-shaped negative electrode collector (16) are wound in a spiral shape with at least one separator (7) interposed therebetween (paragraphs [[0014]-[0015], 
wherein the negative electrode (6)
includes a negative electrode lead (6c) bonded to a winding start side end (41) of the negative electrode collector (16), 
See also entire document. 
JP ‘755 does not disclose an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction.
	JP ‘382 in Figure 4 discloses an insulating tape (21) adhered to a negative electrode current collector (17) so as to straddle a surface of the negative electrode lead (21) in the winding direction (paragraph [0009[). Note that Figure 4 also discloses an insulating tape (16) adhered to a positive electrode current collector (12). See also entire document, in particular, paragraphs [[0016], [0026]-[0027], and [0030]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of JP ‘755 by incorporating the insulating tape of JP ‘382.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape that would have reduced deformation of an electrode plate and prevented a short circuit between electrode (paragraphs [0008], [0010]-[0011], [0014] and [0017]-[0018]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘382 further discloses that the thickness of the insulating tape is smaller than the thickness of the negative lead (paragraphs [0032]-[0034]).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘755 further discloses that in the electrode body (4), a space is formed at a winding core portion (hollow pin 45), and the negative electrode lead (6c) is bonded to an outer circumference side surface of the negative electrode collector (16).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein JP ‘382 further discloses that the negative electrode includes an un-covered portion in the winding start side end of the negative electrode collector, wherein a surface of the negative electrode collector is exposed at the-uncovered portion.
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein JP ‘755 discloses that the negative electrode lead face the negative electrode via the separator therebetween (JP ‘755 discloses that the lead can be attached to the negative electrode wherein the negative electrode comprises one separator, thus the lead is attached to the separator which contacts the active material deposited on the active material).

6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382) as applied to claim 1 above, and further in view of JP 2010-073653 (hereafter JP ‘653).

Claim 2:	The JP ‘755 combination does not disclose that the insulating tape is a two-layer tape formed of a base material layer (PP) and an adhesive layer.
JP ‘653 in Figure 2 discloses an insulating tape (11) that is a two-layer tape formed of a base material (PP) and an adhesive layer (a paste material made of EEA)(paragraphs [0021], [0023], [0032]-[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating tape of the JP ‘755 combination by incorporating the two-layered tape of JP ‘653.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape, covering the whole of an electrode plate, that would have prevented an internal short circuit caused by contact of the positive electrode lead and the negative electrode lead, thus improving reliability (paragraph [0022[).
Claim 3:	The rejection of claim 2 is as set forth above in claim 2 wherein JP ‘653 further discloses that the primary component of the base material layer is a polypropylene. 

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382)  as applied to claim 1 above, and further in view of Oura et al. (US20180131034).
	JP ‘755 and JP ‘382 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 6:	The JP ‘755 combination does not discloses that the insulating tape is partially overlapped with the negative electrode active material.
	Oura et al. disclose an insulating tape (14) partially overlapped with a negative electrode active material (12)(See Figure 1 which, although directed to the positive electrode active material, exemplifies an insulating tape overlapped with a negative electrode active material layer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the JP ‘755 combination such that the insulating tape is partially overlapped with the negative electrode active material, as taught in Oura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape having sufficient strength and sufficient insulation that would have increased the energy density of the battery (paragraph [0024]).
Claim 7:	The JP ‘755 combination does not disclose that the insulating tape covers a portion including a width-direction center of the negative electrode current collector.
Oura et al. disclose an insulating tape (14) covering a portion including a width-direction center of a negative electrode current collector. (See Figure 1 which, although directed to the positive electrode active material, exemplifies an insulating tape overlapped with a negative electrode active material layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the JP ‘755 combination such the insulating tape covers a portion including a width-direction center of the negative electrode current collector, as taught in Oura et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape having sufficient strength and sufficient insulation that would have increased the energy density of the battery (paragraph [0024]).

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729